COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       James Arthur, et. al v. Blackburne & Brown Mortgage Fund, Inc.

Appellate case number:     01-20-00122-CV

Trial court case number: 2019-80239

Trial court:               11th District Court of Harris County

        This Court issued an opinion on July 21, 2020, dismissing the appeal for failure to make
financial arrangements for the filing of the clerk’s record. Motion for rehearing was due to be filed
on August 5, 2020. On August 12, 2020, appellant filed a motion for rehearing that included a
request for extension of time. The Court grants the extension of time to file the motion for
rehearing.
       Appellant has not yet paid for the clerk’s record, but asks that we grant rehearing, reinstate
the appeal, and permit him to do so.
       The Court requests a response to appellant’s motion for rehearing within 14 days of the
date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower_____________________________________
                    Acting individually  Acting for the Court


Date: __December 15, 2020____________________